Citation Nr: 0829118	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-24 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left wrist.  

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right tibia and fibula.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from October 1982 
to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action in which 
the Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida denied service connection for a low back 
disability and compensable ratings for the service-connected 
left wrist and service-connected right lower extremity 
disabilities.  

The claim for service connection for a low back disability 
will be addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the left 
wrist is manifested by no worse than 60 degrees of 
dorsiflexion (extension), 70 degrees of palmar flexion, 
30 degrees of ulnar deviation, and 20 degrees of radial 
deviation.  Additional limitation of motion upon repetitive 
motion of this joint, pain, swelling, crepitus, tenderness, 
and abnormal motor strength have not been shown.  

2.  The service-connected residuals of a fracture of the 
right tibia and fibula is manifested by essentially normal 
range of motion, motor strength, and gait; the ability to 
walk without the aid of any ambulatory devices; and no 
tenderness, instability, swelling, effusion, or obvious 
deformity or abnormality of the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of fracture of the left wrist have not been met  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5215 (2007).  

2.  The criteria for a compensable disability rating for 
residuals of a fracture of the right tibia and fibula have 
not been met  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were satisfied by a letter 
issued to the veteran in July 2005.  Specifically, the letter 
informed him of the evidence required to support his 
increased rating claim.  According to the correspondence, VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue, but he must provide 
enough information so that the agency could request the 
relevant records.  

In particular, the referenced correspondence specifically 
stated that evidence of increased severity of the 
service-connected left wrist and right leg disabilities may 
include medical evidence such as doctors' statements 
containing physical and clinical findings, laboratory tests 
and radiographic results, and dates of examinations and 
testing.  Also pertinent are lay statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner these service-connected 
disabilities have worsened and from the veteran himself who 
may describe his symptoms, their frequency and severity, as 
well as other involvement and additional disablement caused 
by the disability.  

Further, in July 2006, the veteran was informed of the type 
of evidence necessary to establish disability ratings 
(element #4) and effective dates (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
increased rating claims on appeal.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of these issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Clearly, only the July 2005 letter was furnished to him prior 
to the initial adjudication of this issue in December 2005.  
The timing defect of the subsequent correspondence, however, 
was cured by the agency of original jurisdiction's 
re-adjudication of these claims and issuance of a statement 
of the case (SOC) in July 2006.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected left wrist and right leg disabilities.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008) (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim")).  

The July 2006 SOC provided the veteran with specific notice 
of the relevant rating (diagnostic code) criteria for his 
service-connected left wrist and right leg disabilities.  The 
July 2005 correspondence informed the veteran of his 
opportunity to discuss the symptoms, their frequency and 
severity, as well as other involvement and additional 
disablement caused by these service-connected disabilities.  
In fact, at the VA examination conducted during the current 
appeal, the veteran described the specific symptoms that he 
experiences as a result of these service-connected disorders.  
Such statements exhibit an understanding of the criteria 
necessary for increased ratings for these disabilities.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his service connection and increased rating claims 
adjudicated in this decision.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded a 
pertinent VA examination.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a November 1992 rating action, the RO 
granted service connection for residuals of a fracture of the 
left wrist (0%, from August 1992) and for residuals of a 
fracture of the right tibia and fibula (0%, from August 
1992).  These service-connected disabilities remain so 
evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

	A.  Left Wrist

The service-connected residuals of a fracture of the left 
wrist is evaluated based upon impairment resulting from 
limitation of motion of this joint.  According to the 
appropriate diagnostic code, a compensable evaluation of 10% 
is warranted with evidence of limitation of either 
dorsiflexion to less than 15 degrees or palmar flexion in 
line with the forearm.  38 C.F.R. § 4.71a, DC 5215 (2007).  
Normal dorsiflexion (extension) of the wrist ranges from 
70 degrees to zero degrees, normal palmar flexion of this 
joint ranges from zero degrees to 80 degrees, normal ulnar 
deviation ranges from 45 degrees to zero degrees, and normal 
radial deviation ranges from zero degrees to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left wrist disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DC 5215 
(2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
his service-connected left wrist disability is more severe 
than the current noncompensable rating indicates.  In 
particular, the veteran describes limitation of motion of 
this joint, some decreased grip strength, and fatigue upon 
holding a book (or similarly weighted object) in the thenar 
region of his thumb for more than 5 to 10 minutes at any 
given time.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As previously noted in this decision, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  With 
regard to the veteran's service-connected left wrist 
disability in the present case, the Board finds that the 
medical findings, which directly address the criteria under 
which this disorder is evaluated, to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

X-rays taken of the veteran's left wrist have shown evidence 
of an old fracture as well as some mild degenerative changes.  
VA and private physicians who recently examined the veteran 
determined that he had very slight decrease of motion of his 
left wrist.  Specifically, physical examinations of the 
veteran's left wrist have reflect no worse than 60 degrees of 
dorsiflexion (extension), 70 degrees of palmar flexion, 
30 degrees of ulnar deviation, and 20 degrees of radial 
deviation.  See 38 C.F.R. § 4.71, Plate I (2007) (which 
provides for the following normal ranges of motion of the 
wrist joint:  dorsiflexion (extension)--70 degrees to zero 
degrees, palmar flexion--zero degrees to 80 degrees, ulnar 
deviation--45 degrees to zero degrees, and radial 
deviation--zero degrees to 20 degrees).  

Significantly, however, without evidence limitation of 
dorsiflexion to less than 15 degrees or limitation of palmar 
flexion in line with the forearm, a compensable rating of 10% 
based upon limitation of motion of the left wrist is not 
warranted.  38 C.F.R. § 4.71a, DC 5215 (2007).  [Moreover, as 
the file contains no competent evidence of ankylosis of this 
joint, a compensable rating based upon impairment resulting 
from either favorable or unfavorable ankylosis of the left 
wrist is not warranted.  38 C.F.R. § 4.71a, DC 5214 (2007).]  

The veteran has described flare-ups of his left wrist 
symptomatology, including some decreased grip strength, and 
fatigue upon holding a book (or similarly weighted object) in 
the thenar region of his thumb for more than 5 to 10 minutes 
at any given time.  Recent physical examinations of his left 
wrist have shown very slight limitation of motion of this 
joint.  

Significantly, however, the recent evaluations of the 
veteran's left wrist have also shown no additional limitation 
of motion upon repetitive motion of this joint, pain, 
swelling, crepitus or tenderness.  He has normal motor 
strength of this extremity.  In fact, a VA physician who 
recently examined the veteran concluded that he was not 
significantly disabled as a result of his left wrist 
disability.  

Based on this evidence, the Board finds that the 
currently-assigned noncompensable rating for the 
service-connected residuals of a fracture of the left wrist 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of this joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5215 (2007).  Of 
particular significance to the Board are the essentially 
negative findings shown on multiple recent examinations.  

The Board has carefully considered the veteran's complaints 
of limitation of motion of his left wrist, decreased grip 
strength, and fatigue upon holding a book (or similarly 
weighted object) in the thenar region of his thumb for more 
than 5 to 10 minutes at any given time.  Importantly, 
however, repeated examinations of his left wrist have been 
essentially negative (except for very slight limitation of 
motion of this joint).  Under these circumstances, therefore, 
there is no basis to assign at any time during the appeal 
period a compensable disability rating for the 
service-connected residuals of a fracture of the left wrist.  
The veteran's appeal for a compensable disability rating for 
this service-connected disability must, therefore, be denied.  

	B.  Right Tibula And Fibula

According to the appropriate diagnostic code, the following 
ratings are warranted for varying degrees of tibia and fibula 
impairment:  10% (malunion of the tibia and fibula with 
slight knee or ankle disability), 20% (malunion of the tibia 
and fibula with moderate knee or ankle disability), 30% 
(malunion of the tibia and fibula with marked knee or ankle 
disability), and 40% (nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2007).  

Normal dorsiflexion of the ankle ranges from 20 degrees to 
zero degrees, and normal plantar flexion of the ankle ranges 
from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  Moderate limitation of motion of the ankle warrants 
a 10% rating, and marked limitation of motion of this joint 
supports a 20% evaluation.  38 C.F.R. § 4.71a, DC 5271 
(2007).  See also 38 C.F.R. § 4.71a, DC 5270 (ankylosis of 
the ankle), DC 5272 (ankylosis of the subastragalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus), 
DC 5274 (astragalectomy).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  According to the applicable diagnostic code which 
rates impairment resulting from limitation of flexion of the 
knee, the following evaluations are warranted:  10% (for 
limitation of flexion to 45 degrees), 20% (for limitation of 
flexion to 30 degrees), and 30% (for limitation of flexion to 
15 degrees).  38 C.F.R. § 4.71a, DC 5260 (2007).  

According to the applicable diagnostic code which evaluates 
impairment resulting from limitation of extension of the 
knee, the following ratings are warranted:  10% percent (for 
limitation of extension to 10 degrees), 20% (for limitation 
of extension to 15 degrees), 30% (for limitation of extension 
to 20 degrees), 40% (for limitation of extension to 
30 degrees), and 50% (for limitation of extension to 
45 degrees).  38 C.F.R. § 4.71a, DC 5261 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right tibia and fibula disability 
contemplates consideration of any associated limitation of 
motion of the joints of this extremity.  See 38 C.F.R. 
§ 4.71, Plate II & § 4.71a, DCs 5260, 5261, 5271 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
his service-connected right tibia and fibula disability is 
more severe than the current noncompensable rating indicates.  
In particular, the veteran describes weakness in his ankle, 
an occasional dull ache in the midshaft of his tibia and 
distally about his ankle, and occasional turning in of the 
ankle.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As previously noted in this decision, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  With 
regard to the veteran's service-connected right leg 
disability in the present case, the Board finds that the 
medical findings, which directly address the criteria under 
which this disorder is evaluated, to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Recent physical examinations of the veteran's right lower 
extremity have been negative.  In particular, the veteran has 
exhibited zero to 150 degrees range of motion, normal motor 
strength, and no tenderness, instability, swelling, or 
effusion in his knee.  Further, he has shown dorsiflexion of 
his ankle from zero to 20 degrees, plantar flexion of his 
ankle from zero to 40 degrees, as well as normal motor 
strength and no tenderness of this joint.  In addition, 
physical examinations and radiographic films have shown no 
obvious deformity or abnormalities of his right leg.  He 
walks with a normal gait and without the aid of any 
ambulatory devices.  [Although the veteran has maintained 
that a cast incorrectly placed on his right leg resulted in 
right footdrop, the November 2005 VA examiner observed that 
this condition had resolved.]  

These negative objective evaluation findings clearly do not 
demonstrate evidence of malunion of the veteran's right tibia 
and fibula with slight knee or ankle disability.  Without 
such evidence, a 10% rating for his service-connected right 
leg disability, based upon impairment of the tibia and 
fibula, is not warranted.  38 C.F.R. § 4.71a, DC 5262 (2007).  

Further, the essentially normal ranges of motion of the 
veteran's right knee and right ankle do not support a 
compensable rating based on limitation of motion of either of 
these joints.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, 
DCs 5260, 5261, 5271 (2007).  

The veteran has described flare-ups of his right tibia and 
fibula symptomatology, including a dull ache in the midshaft 
of his tibia and distally about his ankle and a turning in of 
his ankle joint.  Significantly, however, the recent 
examinations of his right lower extremity have been negative, 
with essentially normal range of motion, motor strength, and 
gait; the ability to walk without the aid of any ambulatory 
devices; and no tenderness, instability, swelling, effusion, 
or obvious deformity or abnormalities of his right leg.  

Based on this evidence, the Board finds that the 
currently-assigned noncompensable rating for the 
service-connected residuals of a fracture of the right tibia 
and fibula adequately portrays the functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of this extremity.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5260, 5261, 5271 (2007).  Of particular 
significance to the Board are the essentially negative 
findings shown on multiple recent examinations.  

The Board has carefully considered the veteran's complaints 
of weakness in his ankle, an occasional dull ache in the 
midshaft of his tibia and distally about his ankle, and 
occasional turning in of the ankle.  Importantly, however, 
repeated examinations of his right lower extremity have been 
negative.  Under these circumstances, therefore, there is no 
basis to assign at any time during the appeal period a 
compensable disability rating for the service-connected 
residuals of a fracture of the right tibia and fibula.  The 
veteran's appeal for a compensable disability rating for this 
service-connected disability must, therefore, be denied.  

	C.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected residuals of a fracture of the left wrist 
and the service-connected residuals of a fracture of the 
right tibia and fibula at any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
illustrating that the disabilities at issue have in the past 
or continue to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Significantly, the service-connected 
residuals of a fracture of the left wrist and the 
service-connected residuals of a fracture of the right tibia 
and fibula have not required frequent periods of 
hospitalization.  In fact, these disabilities have not 
necessitated any outpatient treatment sessions during the 
current appeal.  

The service-connected residuals of a fracture of the left 
wrist and the service-connected residuals of a fracture of 
the right tibia and fibula have also not resulted in marked 
interference with employment.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that the 
service-connected residuals of a fracture of his left wrist 
and the service-connected residuals of a fracture of his 
right tibia and fibula have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this service-connected disability for any time 
during the current appeal.  


ORDER

A compensable disability rating for the service-connected 
residuals of a fracture of the left wrist is denied.  

A compensable disability rating for the service-connected 
residuals of a fracture of the right tibia and fibula is 
denied.  


REMAND

The veteran maintains that his in-service responsibilities 
involved lifting extremely heavy objects-including 
"500 lb., 1000 lb., 2000 lb bombs, 250 lb. bomb racks (MER) 
and 300 lb. missiles (over . . . [his] head) many times on a 
daily basis by hand."  In addition, he asserts that such 
lifting was "done on a surface that . . . [was] moving 30 to 
40 feet up and down continuously (flight deck)."  He 
contends that, in fulfilling these duties in October 1989, he 
injured his low back twice.  Treatment for these injuries was 
aspirin.  

At a November 2005 VA examination, the veteran reiterated his 
belief that he had injured his low back as a result of his 
in-service responsibilities of lifting heavy bombs to load 
them onto airplanes.  According to the veteran, current 
symptomatology includes low back pain as well as occasional 
tingling and numbness in his lower extremities.  The examiner 
concluded that "it is at least as likely as not that at 
least some of . . . [the veteran's] back problems are 
partially related to his military service."  

Significantly, however, the examiner did not provide any 
rationale for this opinion.  Although the examiner noted in 
the examination report that he had reviewed the claims 
folder, he did not discuss the service treatment records or 
the results of an October 1992 VA general medical 
examination, which were both negative for complaints, 
findings, or diagnoses of a low back disability.  In 
addition, the examiner did not discuss the absence of low 
back complaints or pathology in post-service medical records 
until a private examination completed in January 2005.  

Alternatively, the examiner also opined that the mild 
degenerative changes at multiple levels of the veteran's 
lumbar spine (which were shown on radiographic films taken 
several days prior to the VA examination) were "overall 
consistent with his chronologic age."  In light of these 
conflicting etiological opinions from the VA examiner-as 
well as the fact that the claims folder contains no 
additional medical opinions clarifying the veteran's low back 
pathology-the Board finds that a remand of his low back 
claim is necessary.  On remand, the veteran should be 
accorded a VA examination of his lumbar spine, and, at such 
evaluation, the examiner should be asked to discuss the 
etiology of any low back disability diagnosed.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any low back disability 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any low back disability (including 
arthritis of the lumbar spine) 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service.  Complete 
rationale should be given for all 
opinions reached.  

2.  Following the completion of the 
above, the issue of entitlement to 
service connection for a low back 
disability should be re-adjudicated.  
If the decision remains in any way 
adverse to the veteran, he should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


